Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 24-27, 29,  30, 32-35, 37, 38, 40,42, 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23, 28, 31, 36, 39, 41, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Xu et al. (CN 106784122 B) hereafter referred to as Xu .
In regard to claim 1 Xu teaches an electromagnetic wave detector [see Fig. 1] comprising: 
a light-receiving element [“photoelectric detector”] including a first semiconductor portion [see “in the silicon window and the n-type silicon substrate with a concentration of 40% dissolving boron-doped silicon quantum dots in toluene solution to form boron-doped silicon quantum dot film 5”] of a first conductivity type and a second semiconductor portion [“n-type silicon substrate 1”] of a second conductivity type, the second semiconductor portion being joined to the first semiconductor portion; 
an insulating film [“silicon dioxide isolation layer 2”] disposed on the light-receiving element and having an opening [in middle] portion; 
a two-dimensional material layer [“the graphene film 4 the central part contacts the boron doped silicon quantum dot film 5”] electrically connected to the first semiconductor portion in the opening portion and extending from on the opening portion onto [see Fig. 1] the insulating film; 
a first electrode part [“top electrode 3”] disposed on the insulating film and electrically connected to the two-dimensional material layer; and 
a second electrode part [“bottom electrode 6”] electrically connected to the second semiconductor portion, 
wherein the two-dimensional material laver includes: a region electrically connected [“the graphene film 4 the central part contacts the boron doped silicon quantum dot film 5”], in the opening portion, to the light-receiving element; and 
a region connected, between [see Fig. 1 see graphene film 4 on “silicon dioxide isolation layer 2”] the first electrode part and the opening portion, to the light-receiving element through the insulating film, and producing an optical gate [this is inherently true see “single-layer graphene only absorb 2.3% of the light” see that voltage on the graphene film 4 inherently has gating effect on the “n-type silicon substrate 1” underneath the “silicon dioxide isolation layer 2”] effect.
In regard to claim 23 Xu teaches wherein in the two-dimensional material layer, the region electrically connected, in the opening portion, to the light-receiving element is directly connected [“the graphene film 4 the central part contacts the boron doped silicon quantum dot film 5”] to the light-receiving element.
In regard to claim 28 Xu teaches wherein the first semiconductor portion is disposed on [see Fig. 1] the second semiconductor portion, and the second electrode part is provided on a side opposite [see Fig. 1] to a side having the first semiconductor portion in the second semiconductor portion and is electrically connected to [see Fig. 1] the second semiconductor portion.
In regard to claim 31 Xu teaches  wherein the light-receiving element is a photodiode [see “in the silicon window and the n-type silicon substrate with a concentration of 40% dissolving boron-doped silicon quantum dots in toluene solution to form boron-doped silicon quantum dot film 5”].
In regard to claim 36 Xu teaches wherein the first semiconductor portion and the second semiconductor portion have different [see “in the silicon window and the n-type silicon substrate with a concentration of 40% dissolving boron-doped silicon quantum dots in toluene solution to form boron-doped silicon quantum dot film 5”]  absorption wavelengths.
In regard to claim 39 Xu teaches further comprising one or more conductors or contact layers [see “top electrode 3”]  in contact with the two-dimensional material layer.
In regard to claim 41 Xu teaches wherein at least one end portion of the two-dimensional material layer is disposed in an inside of the opening portion [see Fig. 1 see “silicon dioxide isolation layer into clip-shaped structure”] of the insulating film and electrically connected to the first semiconductor portion.
In regard to claim 44 Xu teaches wherein the two- dimensional material layer [“the graphene film 4” ] contains a material selected from the group consisting of graphene, transition metal dichalcogenide, black phosphorus, silicene, graphene nanoribbon, and borophene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818